Citation Nr: 1516271	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  12-33 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a temporary total rating under 38 C.F.R. § 4.30 following a July 2011 right 4th finger surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel






INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDING OF FACT

The Veteran underwent a release of the right 4th trigger finger on July 15, 2011; resolving reasonable doubt in his favor, the surgery necessitated at least one month of convalescence.


CONCLUSION OF LAW

The criteria for a temporary total rating based on the need for convalescence are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision in this case, a detailed discussion as to how VA satisfied its duties to notify and to assist is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board notes, however, that a fully compliant VCAA letter was sent in January 2012 and that the claims folder contains all relevant and identified records.  
Analysis

On July 15, 2011, the Veteran underwent a release of the right 4th trigger finger.  The surgery was done by a VA physician.  A July 28, 2011 follow up note indicates that the Veteran was doing well and presented for suture removal.  There was full extension and flexion and the incision was healed.  

In December 2011, the Veteran submitted a claim for a temporary total rating.  He reported that following the surgery, he could not use his hand for one month.  A January 2012 Report of General Information indicates that the Veteran was contacted and said that he was unable to use his hand for at least 6 weeks after his July surgery.  

In January 2012, the RO denied entitlement to temporary total rating under 38 C.F.R. § 4.30.  The Veteran disagreed with the decision and perfected this appeal.  

Medical records from the Mayo Clinic dated in February 2012 show that the Veteran was seen with complaints of right hand pain.  It was noted that he had surgery on his hand the previous summer and subsequently had pain in the 4th and 5th digits of the right hand.  

A February 2012 statement from the Veteran's treating physician at the Mayo Clinic states that the Veteran had surgery on his right hand which involved the 4th digit and repair of a tendon contracture and that there was a 6 week recovery time.  

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a)(1), (2) or (3) of this section effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30. 

A total rating will be assigned under this section if treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence (effective as to outpatient surgery March 1, 1989); (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more (effective as to outpatient treatment March 10, 1976).  38 C.F.R. § 4.30(a).  Extensions of 1, 2, or 3 months beyond the initial 3 months may be made by applying the same criteria.  38 C.F.R. § 4.30(b)(1).  Extensions of one or more months up to six months beyond the initial 6 months period may be made under paragraph (a)(2) or (3) of this section upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2).  

The United States Court of Appeals for Veterans Claims (Court) has defined convalescence as the stage of recovery following an attack of disease, a surgical operation, or an injury.  Recovery is defined as the act of regaining or returning toward a normal or healthy state.  Felden v. West, 11 Vet. App. 427, 430 (1998). The Court has held that notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of § 4.30.  Id.; Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).  Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.  Felden, 11 Vet. App. at 430.

On review, VA records approximately 2 weeks following surgery suggest that the Veteran's right 4th finger was healing well and had full range of motion.  There is no indication in the operative report or follow-up record as to whether convalescence was necessary.  The Veteran, however, reports that he was unable to use his right hand for a month to 6 weeks following surgery.  He is competent to report his symptoms and perceived limitations.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that the Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  Additionally, the Veteran's contentions are supported by the private medical statement which indicates that there was a 6 week recovery time following the surgical procedure.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the July 2011 surgery necessitated at least one month of convalescence and thus, a temporary total rating is warranted under 38 C.F.R. § 4.30.  See 38 C.F.R. § 3.102 (2014).


ORDER

A temporary total rating under 38 C.F.R. § 4.30 following a July 2011 right 4th finger surgery is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


